Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20        PageID.371    Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

         FRAZIER CUNNINGHAM,

                Plaintiff,
                                                    Case No. 17-cv-14224
                    v.
                                                 U.S. DISTRICT COURT JUDGE
  STATE OF MICHIGAN DEPARTMENT OF                   GERSHWIN A. DRAIN
         STATE POLICE, ET AL.,

            Defendants.
   ______________                     /

    OPINION AND ORDER GRANTING DEFENDANT’S MOTION FOR
                  SUMMARY JUDGMENT [#21]

                                 I. INTRODUCTION

      On December 29, 2017, Plaintiff Frazier Cunningham filed the instant 42

U.S.C. § 1983 action against the State of Michigan Department of State Police and

Michigan State Troopers Benjamin Sonstrom and Lisa Lucio. Plaintiff alleges gross

negligence, municipal liability, and violations of his constitutional rights stemming

from an encounter on December 29, 2014. ECF No. 1. On June 21, 2018, Judge

Cohn granted the Defendants’ Motion for Partial Dismissal and dismissed all claims

in Plaintiff’s Complaint except for the § 1983 excessive force claim against

Defendant Sonstrom. ECF No. 14.

      Presently before the Court is Defendant Sonstrom’s Motion for Summary

Judgment, filed on August 19, 2019. ECF No. 21. After Judge Cohn issued a Show

                                          1
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20          PageID.372    Page 2 of 9




Cause Order on November 4, 2019, Plaintiff filed his Response to the Defendant’s

Summary Judgement Motion on November 19, 2019. ECF No. 26. Defendant filed

his Reply on December 3, 2019. ECF No. 28. Upon review of the parties’

submissions, the Court concludes that oral argument will not aid in the disposition

of this matter. Therefore, the Court will resolve the instant motion on the briefs. See

E.D. Mich. L.R. § 7.1(f)(2). For the reasons that follow, the Court will GRANT

Defendant’s Motion for Summary Judgment [#21].


                                  II. BACKGROUND

      On December 29, 2014, Plaintiff Fraizer Cunningham was driving on

Highway Interstate 94 near Romulus, Michigan. ECF No. 1, PageID.2. Defendant

Michigan State Police Trooper Benjamin Sonstrom pulled Plaintiff over after

observing tinted windows on his vehicle. Id. Once both vehicles stopped, Defendant

Sonstrom approached the right passenger side of Plaintiff’s vehicle and asked for his

license and registration. See ECF No. 21-5 at 1:19. Cunningham provided the

information without incident. Id. While reviewing Cunningham’s documentation,

Sonstrom asked him questions about his income and employment. ECF No. 21,

PageID.103. Sonstrom asked to search Cunningham’s vehicle but Cunningham

denied the request. Id.

      Defendant then returned to his patrol vehicle where he ran Cunningham’s

information in the system. Id. In his incident report, Sonstrom wrote that he found

                                          2
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20       PageID.373   Page 3 of 9




“a long criminal history to include gun charges, assaults on police officers and a

recent armed robbery.” ECF No. 21-2, PageID.118. When he approached Plaintiff’s

vehicle again, Sonstrom asked about this history and Cunningham responded that he

only had old charges but “nothing major” on his record. ECF No. 21-5 at 8:27.

Sonstrom also asked Plaintiff if he had any weapons or drugs in the vehicle and he

responded that he did not. Id. at 8:41. Sonstrom asked two more times to search his

vehicle, including a request for his dog to search the outside of the car, but

Cunningham said no again and indicated that he was in a hurry. See id. at 9:02.

Defendant claims that Cunningham’s demeanor and answers to his questions

indicated deceptive behavior, and he requested that Cunningham step out of the

vehicle.   ECF No. 21, PageID.104; ECF No. 21-5 at 9:25.          Sonstrom patted

Cunningham down in front of the patrol vehicle and did not find anything on his

person. ECF No. 26, PageID.269.

      Defendant then ordered Plaintiff to stand more than ten yards away from his

vehicle while the canine searched the exterior of the car. ECF No.21, PageID.104.

While Plaintiff states that he noticed “the K9 made no indication,” ECF No. 26,

PageID.269, Defendant claims that “the dog gave a positive indication for narcotics

on the driver’s side door seams.” ECF No. 21, PageID.104. Next, Sonstrom

approached Cunningham and asked again if there was any contraband in the vehicle.

ECF No. 21-5 at 14:02. Cunningham responded that he shared the vehicle with his


                                         3
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20           PageID.374     Page 4 of 9




wife, but that he did not think there is anything illegal inside. Id. at 14:30. Defendant

Sonstrom and Trooper Lisa Lucio searched the interior of the vehicle, starting from

the front passenger side door. Id. at 14:39.

      After about two minutes, the troopers located a magazine for a 9mm pistol

behind the driver’s seat and a loaded 9mm pistol “in a storage space between the

radio and the dashboard.” ECF No. 21, PageID.105. Sonstrom completed the search

and ordered Plaintiff to walk back towards him. ECF No. 21-5 at 17:18. As

Cunningham approached him, Sonstrom pulled out his taser and pointed it towards

Cunningham, who was on a phone call, and ordered him to get on his knees. Id. at

17:35. Cunningham complied. Id. Sonstrom ordered him to put his phone on the

ground and pushed him down onto his stomach with his left hand. Id. Cunningham

claims that at this point, Sonstrom “proceeded to take his taser and strike Plaintiff in

the neck/head area.” ECF No. 26, PageID.270. Once Plaintiff placed his hands

behind his back, Sonstrom re-holstered his taser and handcuffed him on the ground.

ECF No. 21-5 at 17:48.

      Trooper Lucio and Defendant Sonstrom then helped Cunningham onto his

feet and Sonstrom searched him again. Id. at 19:33. Sonstrom walked Plaintiff to

the patrol vehicle, where he was transported to the police station for processing. ECF

No. 26, PageID.270.




                                           4
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20       PageID.375    Page 5 of 9




                              III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) “directs that summary judgment shall

be granted if ‘there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.’” Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The court must view the facts,

and draw reasonable inferences from those facts, in the light most favorable to the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). No

genuine dispute of material fact exists where the record “taken as a whole could not

lead a rational trier of fact to find for the non-moving party.” Matsushita Elec.

Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Ultimately, the court

evaluates “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.” Anderson, 477 U.S. at 251–52.


                                 IV. DISCUSSION

      A. Count I: Fourth Amendment Excessive Force

      To answer the question of whether a defendant’s use of force violated the

Fourth Amendment “turns on whether [their] actions are objectively reasonable in

light of the facts and circumstances confronting them, without regard to [their]

underlying intent or motivation.” Kent v. Oakland Cnty., 810 F.3d 384, 390 (6th

Cir. 2016) (internal quotation marks omitted). “The reasonableness of a particular


                                         5
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20          PageID.376    Page 6 of 9




use of force must be judged from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Graham v. Connor, 490 U.S. 386,

396 (1989).

      Factors to consider are: (1) the severity of the crime, (2) whether the suspect

poses an immediate threat to the safety of the officers or others, and (3) whether the

suspect is actively resisting arrest or attempting to flee. Id. “The ultimate question,

however, is whether the totality of the circumstances justifies a particular sort of

seizure.” Kent, 810 F.3d at 390 (internal quotation marks omitted). The district

court “must take into account the fact that police officers are often forced to make

split-second judgments in circumstances that are tense, uncertain, and rapidly

evolving about the amount of force that is necessary in a particular situation.” Id.

      Here, Cunningham argues that Sonstrom used excessive force when he (1)

pointed his taser at him, (2) pushed him from his knees to the ground, and (3) hit

him in the back of his neck with the taser during the arrest. Plaintiff claims that he

posed no safety risk to the officers, and that Sonstrom instead was trying “to control

an individual that was not out of control.” ECF No. 26, PageID.276. The dash

camera footage, however, does not support Cunningham’s allegations of excessive

force during the arrest.

      First, the video does depict Sonstrom pulling the taser out towards Plaintiff

for a few moments, but it is never deployed. See ECF No. 21-5 at 17:35-17:47.


                                          6
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20         PageID.377    Page 7 of 9




Once Cunningham follows the order to drop to his knees, the video next shows

Sonstrom pushing him towards the ground. Id. at 17:42. Defendant states in his

incident report and his deposition testimony that the push was necessary because

Cunningham would not comply with the request to put his phone on the ground. See

ECF No. 26-4, PageID.329; ECF No. 26-5, PageID.357-358. Under a totality of the

circumstances, this action was not unreasonable to effectuate Plaintiff’s arrest;

Sonstrom was aware that Plaintiff possessed a firearm in his vehicle, and Plaintiff

did not immediately comply with the Defendant’s order to drop his cell phone.

Finally, while Cunningham claims that “he felt something hit him on the back of his

neck which he believed to be Defendant’s taser,” the dashcam footage does not show

any blows or strikes to Plaintiff as he contends. ECF No. 26, PageID.277.

      Even in the light most favorable to Plaintiff, neither his arguments nor the

dash camera footage establishes that there was an encounter amounting to excessive

force. Accordingly, there was no violation of Plaintiff’s constitutional rights here.


      B.     Qualified Immunity
      Defendant Sonstrom additionally asserts that he is entitled to qualified

immunity for Plaintiff’s excessive force claim against him.            ECF No. 21,

PageID.111. To determine whether a police officer is entitled to qualified immunity,

the Court applies a two-prong test: “(1) whether the facts, when taken in the light

most favorable to the party asserting the injury, show the officer’s conduct violated

                                          7
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20          PageID.378    Page 8 of 9




a constitutional right; and (2) whether the right violated was clearly established such

‘that a reasonable official would understand that what he is doing violates that

right.’” Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir. 2015) (citation omitted).

“This inquiry turns on the ‘objective legal reasonableness of the action, assessed in

light of the legal rules that were clearly established at the time it was taken.’”

Pearson v. Callahan, 555 U.S. 223, 243–44 (2009) (quoting Wilson v. Layne, 526

U.S. 603, 614 (1999)).

      This Court has found that the record here does not establish any constitutional

violations. Thus, Plaintiff cannot defeat Defendant’s qualified immunity defense.

Defendant is entitled to qualified immunity on Plaintiff’s excessive force claim.


                                  V. CONCLUSION

      For the reasons discussed herein, the Court GRANTS Defendant’s Motion for

Summary Judgment [#21].


      IT IS SO ORDERED.



                                        s/Gershwin A. Drain_______________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

Dated: May 27, 2020




                                          8
Case 2:17-cv-14224-GAD-RSW ECF No. 32 filed 05/27/20     PageID.379      Page 9 of 9




                        CERTIFICATE OF SERVICE

          Copies of this Order were served upon attorneys of record on
               May 27, 2020, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                  Case Manager




                                       9
